

117 S2286 IS: Western Water, Jobs, and Infrastructure Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2286IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo authorize the Secretary of the Interior to use designated funding to pay for construction of authorized rural water projects, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Western Water, Jobs, and Infrastructure Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Reclamation Rural Water Project Construction FundSec. 101. Definitions.Sec. 102. Establishment.Sec. 103. Deposits to Fund.Sec. 104. Expenditures from Fund.Sec. 105. Investments of amounts.TITLE II—Indian Water Rights Settlement Completion FundSec. 201. Indian Water Rights Settlement Completion Fund.TITLE III—Milk River ProjectSec. 301. Definitions.Sec. 302. Milk River Project rehabilitation projects.IReclamation Rural Water Project Construction Fund101.DefinitionsIn this title:(1)Authorized rural water projectThe term authorized rural water project means a project—(A)that is designed to provide domestic, industrial, municipal, or residential water to a small community or group of small communities, including Indian Tribes and Tribal organizations; and(B)(i)that is authorized to be carried out by the Secretary on or before the date of enactment of this Act; or(ii)for which an Act of Congress after the date of enactment of this Act has authorized the construction of the project.(2)FundThe term Fund means the Reclamation Rural Water Project Construction Fund established by section 102.(3)Indian TribeThe term Indian Tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).(4)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation. 102.EstablishmentThere is established in the Treasury of the United States a fund, to be known as the Reclamation Rural Water Project Construction Fund, consisting of—(1)such amounts as are deposited in the Fund under section 103; and(2)any interest earned on investment of amounts in the Fund under section 105.103.Deposits to Fund(a)In generalThere is appropriated to the Fund, out of money in the Treasury not otherwise appropriated, $200,000,000 for each of fiscal years 2022 through 2026, to remain available until September 30, 2036.(b)Availability of amountsAmounts deposited in the Fund under subsection (a) shall—(1)be made available in accordance with this title, without further appropriation; and(2)supplements, and not supplant, amounts appropriated for authorized rural water projects under any other provision of law.104.Expenditures from Fund(a)In generalSubject to subsection (b), for each of fiscal years 2022 through 2026, the Secretary may use not less than $200,000,000 of amounts available in the Fund to complete construction of authorized rural water projects.(b)Restrictions(1)No operation and maintenance costsThe Secretary shall not use any amounts from the Fund to pay for operation and maintenance costs of an authorized rural water project authorized under subsection (a).(2)ConditionsThe Secretary shall not expend any amounts from the Fund to carry out this section until the date on which the Secretary develops—(A)programmatic goals to carry out this section that—(i)would enable the completion of construction of the authorized rural water projects as expeditiously as practicable; and(ii)reflect—(I)the goals and priorities identified in the laws authorizing the authorized rural water projects; and(II)the goals of the Reclamation Rural Water Supply Act of 2006 (43 U.S.C. 2401 et seq.); and(B)funding prioritization criteria to serve as a methodology for distributing funds under this section that take into account—(i)an evaluation of the urgent and compelling need for potable water supplies in the affected rural and Tribal communities;(ii)the status of the current stages of completion of the authorized rural water project;(iii)the financial needs of the affected rural and Tribal communities;(iv)the potential economic benefits of the expenditures on job creation and general economic development in the affected rural and Tribal communities;(v)the ability of the authorized rural water project to address regional- and watershed-level water supply needs;(vi)the ability of the authorized rural water project—(I)to minimize water and energy consumption; and(II)to encourage the development of renewable energy resources, such as wind, solar, and hydropower elements;(vii)the need for the authorized rural water project to address—(I)the needs of Indian Tribes and members of Indian Tribes; and(II)other community needs or interests; and(viii)such other factors as the Secretary determines to be appropriate to prioritize the use of available funds.105.Investments of amounts(a)In generalThe Secretary shall invest such portion of the Fund as is not, in the judgment of the Secretary, required to meet current withdrawals.(b)Credits to FundThe interest on, and the proceeds from the sale or redemption of, any obligations held in the Fund shall be credited to, and form a part of, the Fund. IIIndian Water Rights Settlement Completion Fund201.Indian Water Rights Settlement Completion Fund(a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Indian Water Rights Settlement Completion Fund (referred to in this section as the Fund).(b)Deposits(1)In generalThe Fund shall consist of such amounts as are appropriated to the Fund under paragraph (2).(2)Mandatory fundingOn October 1, 2021, and on each October 1 thereafter through October 1, 2025, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall deposit in the Fund $400,000,000, to remain available until September 30, 2036.(c)UsesAmounts deposited in the Fund under subsection (b) shall be used by the Secretary of the Interior to implement any Indian water rights settlement agreement approved by Congress, including any Indian water rights settlement agreement approved by Congress after the date of enactment of this Act, that resolves, in whole or in part, litigation involving the United States, if the settlement agreement or implementing legislation requires the Bureau of Reclamation or the Bureau of Indian Affairs to provide financial assistance for, or plan, design, and construct—(1)water supply infrastructure; or(2)a project—(A)to rehabilitate a water delivery system to conserve water; or(B)to restore fish and wildlife habitat or otherwise improve environmental conditions associated with or affected by, or located within the same river basin as, a Federal reclamation project that is in existence on the date of enactment of this Act. IIIMilk River Project301.DefinitionsIn this title:(1)Milk river project(A)In generalThe term Milk River Project means the Bureau of Reclamation project conditionally approved by the Secretary on March 14, 1903, pursuant to the Act of June 17, 1902 (32 Stat. 388, chapter 1093), commencing at Lake Sherburne Reservoir and providing water to a point approximately 6 miles east of Nashua, Montana.(B)InclusionsThe term Milk River Project includes the St. Mary Unit.(2)St. mary unit(A)In generalThe term St. Mary Unit means the St. Mary Storage Unit of the Milk River Project authorized by Congress on March 25, 1905.(B)InclusionsThe term St. Mary Unit includes—(i)Sherburne Dam and Reservoir;(ii)Swift Current Creek Dike;(iii)Lower St. Mary Lake;(iv)St. Mary Canal Diversion Dam; and(v)St. Mary Canal and appurtenances. (3)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation. 302.Milk River Project rehabilitation projects(a)Authorization of rehabilitation projectsThe Secretary shall use amounts made available under subsection (d) to carry out projects to rehabilitate the Milk River Project, including projects—(1)to rehabilitate or replace aging or damaged infrastructure;(2)to improve the efficiency of the Milk River Project;(3)to protect fish and wildlife; and (4)to protect municipal, agricultural, and Tribal water supplies. (b)Federal shareNotwithstanding any other provision of law and subject to subsection (c), the Federal share of the cost of a project carried out under subsection (a) shall be 100 percent.(c)Voluntarily contributionsNotwithstanding subsection (b), a non-Federal partner may voluntarily contribute to the costs of a project carried out under this section.(d)FundingIn addition to amounts otherwise made available, there is appropriated to the Secretary to carry out this section, out of any amounts in the Treasury not otherwise appropriated, $200,000,000 for fiscal year 2022, to remain available until expended. 